                Case 2:18-cr-00249-RSM Document 5 Filed 10/18/18 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   UNITED STATES OF AMERICA,
                                                        NO. CR18-249 RSM
10                           Plaintiff,
                                                        NOTICE OF APPEARANCE
11             v.
12   TRUNG TRAN,
13                           Defendant.
14
               YOU AND EACH OF YOU WILL PLEASE TAKE NOTICE that David Allen, Cooper
15

16   Offenbecher and Allen, Hansen, Maybrown & Offenbecher, P.S., hereby appear in the above-

17   entitled cause on behalf of Defendant Trung Tran, and request that all further papers and pleadings

18   herein, except original process, be served upon the undersigned attorneys at the address below
19   stated.
20
               DATED this 18th day of October, 2018.
21
     Allen, Hansen, Maybrown & Offenbecher, P.S.
22   Attorneys for Trung Tran
23   /s/ David Allen                                /s/ Cooper Offenbecher
24   David Allen, WSBA #500                         Cooper Offenbecher, WSBA #40690
     600 University St., #3020                      600 University St., #3020
25   Seattle, WA 98101                              Seattle, WA 98101
     (206) 447-9681                                 (206) 447-9681
26   david@ahmlawyers.com                           cooper@ahmlawyers.com
27
      NOTICE OF APPEARANCE – 1                                                 Allen, Hansen, Maybrown &
                                                                                     Offenbecher, P.S.
                                                                              600 University Street, Suite 3020
                                                                                 Seattle, Washington 98101
                                                                                       (206) 447-9681
              Case 2:18-cr-00249-RSM Document 5 Filed 10/18/18 Page 2 of 2



 1                                  CERTIFICATE OF SERVICE
 2           I hereby certify that on October 18, 2018, I electronically filed the foregoing document
 3
     with the Clerk of the Court using the CM/ECF system, which will send notification of filing to
 4
     all registered parties.
 5
                                                  /s/ Sarah Conger
 6
                                                  Office Manager/Head Legal Assistant
 7                                                Allen, Hansen, Maybrown & Offenbecher, P.S.
                                                  600 University St., #3020
 8                                                Seattle, WA 98101
                                                  (206) 447-9681
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
      NOTICE OF APPEARANCE – 2                                               Allen, Hansen, Maybrown &
                                                                                   Offenbecher, P.S.
                                                                            600 University Street, Suite 3020
                                                                               Seattle, Washington 98101
                                                                                     (206) 447-9681
